6 So.3d 781 (2009)
Doris SYKES, et al.
v.
Robert C. LOWTHER, Jr., et al.
No. 2009-CC-0429.
Supreme Court of Louisiana.
April 17, 2009.
Granted. There are genuine issues of material fact in this matter which preclude summary judgment at this time. Accordingly, the judgment of the court of appeal is reversed and the judgment of the trial court denying summary judgment is reinstated. Case remanded to the trial court for further proceedings.
VICTORY, J., would deny.
TRAYLOR, J., would deny.
WEIMER, J., would deny.